Case 5:20-mj-01959 Document 2 Filed on 10/05/20 in TXSD Page 1 of 1

STATEMENT IN
SUPPORT OF PROBABLE CAUSE

IN RE: Jose Antonio YANEZ-Rosas

I, Doo H. Song, declare and state as follows:

On or about October 04, 2020 the defendant Jose Antonio YANEZ-Rosas was apprehended near Laredo, Texas. Afier a
brief interview it was determined that, Jose Antonio YANEZ-Rosas was an undocumented alien from Mexico and
subsequently placed under arrest. Further investigation revealed that Jose Antonio YANEZ-Rosas was previously
REMOVED from the United States on 07/07/2020 at Laredo, Texas. There is no record that Jose Antonio YANEZ-Rosas
has applied for or received permission from the Attorney General or the Secretary of Homeland Security to re-enter the
United States after deportation.

I declare (certify, verify, or state) under penalty of perjury that the foregoing is true and correct.

Executed on the 4th day of October, 2020 at Laredo, Texas.

 

Doo H. Song #

Border Patrol Agent
United States Border Patrol!

 
